Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 8-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2004/0087888 (DiGianfilippo) in view of US PGPub 2008/0177222 (Roger) and in further view of US Patent 5,885,270 (Ortiz).
In Re claim 2 DiGianfilippo discloses a medical fluid transfer system comprising a hose assembly (34, 40 in Figure 2A) configured to couple to a source container comprising a vial (Paragraph 42) and to a target container (14); a fluid transfer station comprising a (18 in Figure 1) housing (case 22) and a peristaltic pump (54 in Figure 4), the fluid transfer station being configured to transfer fluid through the hose assembly (Paragraph 56); a destination sensor (load cell 30 in Figure 1) configured to measure a weight of the target container (Paragraph 50), the destination sensor comprising a sensor housing (cylindrical housing shown at element 30 in Figure 1) which is separate from the housing of the fluid transfer station; and a control system (controller 20) configured to: receive instructions comprising a fluid transfer instruction; operate the pump using the fluid transfer instruction to selectively transfer fluid to the target container; receive weight information about the target container from the destination sensor; and operate the pump using the weight information (Paragraph 56).
DiGianfilippo doesn’t disclose the control system being located within the housing of the fluid transfer station. DiGianfilippo also doesn’t disclose operating the pump to transfer fluid to the vial.

Ortiz discloses a medical fluid transfer system which transfers fluid to a vial for the purpose of reconstituting a medicament prior to using said vial as a source container of reconstituted medicament (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the DiGianfilippo apparatus by relocating the control system inside of the housing of the fluid transfer station, in order to provide a more self-contained device for ease of portability. Furthermore, it would have been obvious to arrange to DiGianfilippo apparatus to operate the pump to transfer a fluid to a source vial, in order to equip the DiGianfilippo apparatus to make use of a source of medicament which requires reconstitution.
In Re claim 3 DiGianfilippo discloses the controller controlling the speed of the peristaltic pump, indicating variable speeds (Paragraph 56).
In Re claim 4 DiGianfilippo discloses transfer tubing made from elastomeric materials (flexible, medical grade plastic in Paragraph 52).
In Re claims 8 and 9 DiGianfilippo discloses a control system which receives instructions from and sends information to a remote source (remote workstations in Paragraph 30).
In Re claim 10 DiGianfilippo discloses a display (76, Paragraph 61).
In Re claim 11 DiGianfilippo discloses a scanner (bar code reader 82, Paragraph 62).
In Re claim 12 DiGianfilippo discloses the control system receiving and storing information from the scanner (Paragraph 62, receiving information into the control manager, Paragraph 127, holding orders in memory).
Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view Roger and Ortiz and in further view of US PGPub 2014/0174596 (Lopez).
In Re claims 13 and 14 DiGianfilippo in view of Roger discloses all the limitations, but doesn’t disclose a foot pedal.
Lopez discloses a medical fluid transfer apparatus which makes use of a foot pedal to start and stop the fluid transfer process (Paragraph 354).
.
Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view Roger and Ortiz and in further view of US Patent 8,958,112 (Matsui).
In Re claim 15 DiGianfilippo in view of Roger and Ortiz discloses all the limitations, but doesn’t disclose a weight sensor having a horizontal surface above the sensor which is configured to weight the target container. DiGianfilippo makes use of a weight sensor comprising a hook (shown at element 30 in Figure 2A) from which a bag hangs.
Matsui discloses a drug mixing apparatus which makes use of a scale having a plate positioned over a sensor (25 in Figure 2) to measure the weight of a container which is part of a mixing operation.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to equip the DiGianfilippo apparatus with the type of scale shown in Matsui, in order to adapt the device to fill containers which are less well adapted to hang from a hook.
Claims 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGianfilippo in view of Roger, Ortiz, and Lopez and in further view of Matsui.
In Re claim 29 DiGianfilippo discloses a medical fluid transfer system comprising a hose assembly (34, 40 in Figure 2A) configured to couple to a source container comprising a vial (Paragraph 42) and to couple to an IV bag (14); a fluid transfer station (18 in Figure 1) comprising a housing (case 22) and a peristaltic pump (54 in Figure 4), the fluid transfer station being configured to transfer fluid through the hose assembly (Paragraph 56); a destination sensor (load cell 30 in Figure 1) configured to measure a weight of the target container (Paragraph 50), the destination sensor comprising a sensor housing (cylindrical housing shown at element 30 in Figure 1) which is separate from the housing of the fluid 
 DiGianfilippo doesn’t disclose a control system which is located within a housing of a fluid transfer station. DiGianfilippo doesn’t disclose a weight sensor having a horizontal surface above the sensor which is configured to weight the target container. DiGianfilippo makes use of a weight sensor comprising a hook (shown at element 30 in Figure 2A) from which a bag hangs. DiGianfilippo also doesn’t disclose a foot pedal, or the operation of the pump to transfer fluid to the vial.
Roger discloses a fluid transfer station for transferring a medical fluid and comprising a controller (50a) which is located inside of a housing of a fluid transfer station (shown in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the DiGianfilippo apparatus by relocating the control system inside of the housing of the fluid transfer station, in order to provide a more self-contained device for ease of portability.
Matsui discloses a drug mixing apparatus which makes use of a scale having a plate positioned over a sensor (25 in Figure 2) to measure the weight of a container which is part of a mixing operation.
Lopez discloses a medical fluid transfer apparatus which makes use of a foot pedal to start and stop the fluid transfer process (Paragraph 354).
Ortiz discloses a medical fluid transfer system which transfers fluid to a vial for the purpose of reconstituting a medicament prior to using said vial as a source container of reconstituted medicament (abstract).
.
Allowable Subject Matter
Claims 30-42 are allowed.
Response to Arguments
Applicant’s arguments, filed 11/11/2021, with respect to the rejection(s) of claim(s) 2-4, 8-15, and 29 under DiGianfilippo have been fully considered and are persuasive.  DiGianfilippo does not disclose a control system configured to operate a pump to transfer fluid to a vial which is a source container. Therefore, a new rejection is made under 35 U.S.C. 103(b) over DiGianfilippo in view of Ortiz, since the Ortiz reference teaches the step of transferring fluid to a source vial in order to reconstitute a medicament.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753